Mellen C. J.
in delivering the opinion of the court, observed that the statutes of 1786, ch. 55, and of 1816 ch. 94, were both expressly repealed by our statute of 1821, ch. 50; and the provision of the latter statute, directing the award of execution for such sum only as should be deemed reasonable, was wholly prospective. The question therefore is, whether the award of execution in this case depended on the general statute regulating judgments on penal bonds; — or whether the right of the plaintiff to the whole penalty was secured by the saving-clause in our general repealing act, passed in 1821, in these words,- — “ saving also to all persons all rights of action, in virtue “ of any of the acts hereby repealed ; and all actions and causes “ of action commenced in virtue of or founded on said acts, or “ any of them, in the same manner as though this act or any acts “ revising and virtually repealing said former acts had never “ been passed.” A.s the present action had not been commenced when that act was passed, it does not seem to fall under the last member of the sentence. Is the plaintiff’s claim to the whole penalty secured under the words “ saving also to all persons all “ rights of action in virtue of any of the acts hereby repealed”? The construction contended for by the defendant does not take away or impair the plaintiff’s right of action. He is still in this action, entitled to the full benefit of all that reason and justice can require. Besides, on looking into the statute of 1786, ch. 55P we perceive that his right of action does not depend on that statute, but existed independent of its provisions, as they manifestly shew. The act is entitled “ an act for regulating the proceedings on 4£ probate bonds in the courts of common law, and directing their “form in the Supreme Court of Probate.” The first section prescribes the form of judgment ; and then, “ as a directory for u what sum execution ought to be awarded upon an administration “bond, when it shall appear upon confession, verdict, demurrer, “ or otherwise, that the penalty is forfeited,” the second section *158contains a variety of specific provisions as to the mode of ascertaining the amount for which execution shall issue in the cases mentioned. The preamble speaks of the manner in which judgments had been given before the-law was passed ; and introduces some new modes of proceeding ; but it professes nothing more. Whether the plaintiff’s right of action is founded on any other statute, or on the principles of the common law, is immaterial ; in either case the right of action is saved; but it is modified, both in the course of proceeding, and in the amount for which execution is to be issued. It can be no interference with the right of action, to reduce the costs of suit below their .legal amount by the law in force when the right of action accrued ; nor is it a violation of any sound principle to mitigate the severity of a penalty, and award to the party injured as much as he deserves in equity and good conscience to receive. The grant of this chancery power as to penalties and forfeitures, and its operation upon those contracts where such penalties and forfeitures had been incurred before the power was given, seems to form an exception to the principle contended for by .the plaintiff’s counsel ; such-a law does not appear to be retrospective and void ; nor to disturb any of those vested rights which are to be protected.
But it is not nebessary to place the decision of this cause upon these principles, and this reasoning ; because the parties in this case have agreed, as we find in the statement of facts submitted to us, that if the court should be of opinion that the action is maintainable, the defendant should be defaulted and heard in chancery. If, therefore, the plaintiff had a right to the whole penalty, it is waived by this agreement.
On examination of the documents before us, it appears that a paper supposed to be an inventory, and treated as such, though not legal in its character and form, was regularly filed in the Probate office ; that it contained a true list of all the estate of the deceased; and that the administrator had fully accounted for all the property which came to his hands. And the decrees of the Judge of Probate, upon the accounts presented to him, having never been appealed from, are yet in full force, and not open to exami*159nation, even if improper credits had been alloxved by the Judge. Such being the case, we think execution ought to he awarded for only one dollar, and the costs of this suit.